Affirm and Opinion Filed January 21, 2021




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01085-CR
                                       No. 05-19-01086-CR

                 EDUARDO GUADALUPE GONZALEZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 382nd Judicial District Court
                               Rockwall County, Texas
                          Trial Court Cause No. 2-19-0187

                          MEMORANDUM OPINION
         Before Chief Justice Burns,1 Justice Pedersen, III, Justice Goldstein2
                           Opinion by Justice Pedersen, III


        A jury convicted appellant of two counts of aggravated sexual assault of a

child and assessed his punishment at thirty years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice in each case. In a single issue,

appellant argues he received ineffective assistance of counsel. We affirm.


    1
      The Honorable Justice David L. Bridges participated in the submission of this case; however, he did
not participate in the issuance of this memorandum opinion due to his death on July 25, 2020. Chief Justice
Robert Burns has substituted for Justice Bridges in this cause.
    2
      The Honorable Justice Bonnie Goldstein succeeded the Honorable Justice David Evans, a member of
the original panel. Justice Goldstein has reviewed the briefs and the record before the Court.
                                         Background

         Appellant and the complainant attended the same high school and met on

Instagram. They agreed to meet up at a Walmart, and after meeting there, they drove

their own cars to a nearby park where they were to meet up with friends of appellant.

Once at the park, they got into appellant’s car. The complainant testified that,

although she told him to stop, appellant forcibly penetrated her sexual organ and

then forced her to engage in oral sex. Appellant concedes that the two had sex on

that occasion, but he testified that the sex was consensual. At the time of the charged

offense, the evidence showed that appellant was seventeen years old; the

complainant was fifteen.

         Appellant was charged with two counts of aggravated sexual assault of the

complainant by penetrating both her mouth3 and her sexual organ4 with his sexual

organ. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i), (ii); (a)(2)(A)(ii), (iv). In each

charge, jurors were asked whether appellant committed aggravated sexual assault or

the lesser included offense of sexual assault. Jurors found him guilty, in both cases,

of aggravated sexual assault.

          This appeal followed.




3
    This is trial court case number 2-19-0187 and our case number 05-19-01085-CR.

4
    This is trial court case number 2-19-0188 and our case number 05-19-01086-CR.
                                              –2–
                         Ineffective Assistance of Counsel

      Appellant argues that his trial counsel was ineffective because he failed to

request a jury question on the lesser included offense of indecency with a child. He

observes that both submitted questions—aggravated sexual assault and sexual

assault—include an element of force or lack of consent. Thus, jurors were given only

the choice between agreeing that force was used and acquitting appellant. He

acknowledges that it would have been difficult for jurors to choose acquittal—even

if they found his testimony credible—when he had acknowledged having sex with a

minor. He contends that if offered the further option of indecency with a child, the

jurors could have believed his testimony that there was consent, but still found him

guilty and punished him for having sex with a minor.

      The offense of indecency with a child requires proof the defendant engaged

in sexual contact with a child younger than seventeen years of age, PENAL § 21.11(a),

which appellant admitted to at trial. Thus, he contends, the facts “fit” this offense.

He contends further that the facts fit an affirmative defense to indecency of a child,

namely that he:

      (1) was not more than three years older than the victim and of the
      opposite sex;

      (2) did not use duress, force, or a threat against the victim at the time of
      the offense; and

      (3) at the time of the offense:
             (A) was not required under Chapter 62, Code of Criminal
             Procedure, to register for life as a sex offender; or
                                          –3–
             (B) was not a person who under Chapter 62 had a reportable
             conviction or adjudication for an offense under this section.

Id. § 21.11(b). Had his counsel requested the indecency submission, appellant

argues, the result of the trial could have been very different.

      The State concedes that indecency with a child can be a lesser included

offense of aggravated sexual assault, citing Evans v. State, 299 S.W.3d 138, 143

(Tex. Crim. App. 2009). But it argues that (1) the record is insufficiently developed

for us to determine whether appellant’s counsel was ineffective for not requesting

the jury question, and (2) given the complainant’s testimony, “a jury could not

rationally have found that if [appellant] was guilty, he was guilty only of indecency

with a child.” We conclude the State’s first argument is dispositive, and therefore

we do not reach the issue of the viability of the lesser included offense in this case.

      To prevail on an ineffective assistance of counsel claim, appellant must prove

by a preponderance of the evidence that counsel’s representation fell below an

objective standard of reasonableness and that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different. See Strickland v. Washington, 466 U.S. 668, 687–88 (1984); Salinas v.

State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005). We examine the totality of

counsel’s representation to determine whether appellant received effective

assistance. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). We do

not judge counsel’s strategic decisions in hindsight, and we strongly presume

counsel’s competence. Id. Any allegation of ineffectiveness must be firmly founded
                                       –4–
in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness. Id. In most cases, a silent record that provides no explanation for

counsel’s actions will not overcome the strong presumption of reasonable assistance.

Id. at 813–14. When the record contains no evidence of the reasoning behind the

trial counsel’s actions, we cannot conclude that counsel’s performance was deficient.

See Jackson v. State, 877 S.W.2d 768, 772 (Tex. Crim. App. 1994).

        In this case, appellant did not file a motion for new trial. Thus, the record

provides no discernible explanation of the motivation behind counsel’s decision for

which appellant claims harm. We will not speculate as to counsel’s possible motives.

“Ineffective assistance of counsel claims are not built on retrospective speculation;

they must ‘be firmly founded in the record.’” Bone v. State, 77 S.W.3d 828, 835

(Tex. Crim. App. 2002) (quoting Thompson, 9 S.W.3d at 813–14). No such record

exists in this case. Accordingly, we cannot say that appellant received ineffective

assistance from his counsel.

        We overrule appellant’s single issue.5




    5
       Because the reasonableness of counsel’s choices often involves facts that do not appear in the
appellate record, a petition for writ of habeas corpus is usually the appropriate vehicle to investigate
ineffective assistance claims. Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App. 2002). The Texas
Code of Criminal Procedure entitles an indigent habeas applicant to appointed post-conviction counsel
whenever the court concludes that the interests of justice require representation. TEX. CRIM. PROC. ANN.
art. 1.051(d)(3); see also Ex parte Garcia, 486 S.W.3d 565, 578 (Tex. Crim. App. 2016) (Alcala, J.
dissenting) (“The existing statutes, therefore, provide an adequate basis upon which to conclude that
appointment of counsel is required in any case in which either the pleadings or the face of the record gives
rise to a colorable, nonfrivolous claim for which legal expertise is required in order to ensure that the claim
is afforded meaningful consideration.”); Mercado-Pena v. State, No. 05-18-01008-CR, 2020 WL 1685336,
at *6, n.5 (Tex. App.—Dallas Apr. 7, 2020, pet. ref’d) (mem. op.; not designated for publication).
                                                     –5–
                                   Conclusion

      We affirm the trial court’s judgments.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
191085f.u05                               JUSTICE
191086f.u05
Do Not Publish
TEX. R. APP. P. 47




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EDUARDO GUADALUPE                            On Appeal from the 382nd Judicial
GONZALEZ, Appellant                          District Court, Rockwall County,
                                             Texas
No. 05-19-01085-CR          V.               Trial Court Cause No. 2-19-0187.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Pedersen, III. Chief Justice Burns and
                                             Justice Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 21st day of January, 2021.




                                       –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EDUARDO GUADALUPE                            On Appeal from the 382nd Judicial
GONZALEZ, Appellant                          District Court, Rockwall County,
                                             Texas
No. 05-19-01086-CR          V.               Trial Court Cause No. 2-19-0188.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Pedersen, III. Chief Justice Burns and
                                             Justice Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 21st day of January, 2021.




                                       –8–